DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
a)	Claim 1 is objected to because of the following informalities: on line 11, recitation: “wherein a first frequency region for the reference signal is transmitted on a first-order symbol among the plurality of first symbols in the time domain comprises a second frequency region for the reference signal is transmitted on a second-order symbol among the plurality of first symbols in the time domain”.  Please amend the recitation as the following: -- wherein a first frequency region for the reference signal is transmitted on a first-order symbol among the plurality of second symbols in the time domain include a second frequency region for the reference signal is transmitted on a second-order symbol among the plurality of second symbols in the time domain --. The support can be found in the specification (Para [00301]).
b)	Claim 8 is objected to because of the following informalities: on line 10, recitation: “wherein a first frequency region for the reference signal is transmitted on a first-order symbol among the some of plurality of first symbols in the time domain includes a second frequency region for the reference signal is transmitted on a second-order symbol among the plurality of first symbols in the time domain”.  Please amend the recitation as the following: -- wherein a first frequency region for the reference signal is transmitted on a first-order symbol among the some of the plurality of second symbols in the time domain may include a second frequency 
c)	Claim 10 is objected to because of the following informalities: on line 14, recitation: “wherein a first frequency region for the reference signal is transmitted on a first-order symbol among the some of first symbols in the time domain includes a second frequency region for the reference signal is transmitted on a second-order symbol among some of first symbols in the time domain”.  Please amend the recitation as the following: -- wherein a first frequency region for the reference signal is transmitted on a first-order symbol among the some of the plurality of second symbols in the time domain may include a second frequency region for the reference signal is transmitted on a second-order symbol among the some of the plurality of second symbols in the time domain --. The support can be found in the specification (Para [00302]).
Appropriate correction is required.

Allowable Subject Matter
Claims 1-8 and 10 would be allowable if rewritten to overcome the objections, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter. The present invention is directed to subcarrier spacing in a wireless communication system. The closest prior art US 2019/0059075 Hayashi et al disclose subcarrier spacing applied in different MBSFN groups. However, none of the prior art teach or suggest the first subcarrier spacing is smaller than the second subcarrier spacing, and wherein a first frequency region for the reference signal is transmitted on a first-order symbol among the plurality of second symbols in the time domain include a second frequency region for the reference signal is transmitted on a second-order symbol among the plurality of second symbols in the time domain.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0168745 Harada et al disclose wireless communication between a base station and a terminal device. US 2019/0191456 Koorapaty et al disclose subcarrier spacing and frequency network. US 2018/0343153 Zhang et al disclose subcarrier spacing in OFDM systems. 
This application is in condition for allowance except for the following formal matters: 
See description above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/EVA Y PUENTE/                                                                                                                                                 Primary Examiner, Art Unit 2632